Citation Nr: 0841279	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-22 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of squamous 
cell carcinoma, left ear, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which continued a 
noncompensable evaluation for the veteran's squamous cell 
carcinoma of the left ear.  The veteran appealed.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals of the veteran's squamous cell carcinoma 
are manifested by scars that are not adherent, uneven, or 
exceed the measurements set forth in the code.  The veteran's 
scars are not deep, do not cause a limited range of motion, 
are not unstable, do not affect underlying tissue and are not 
painful or inflamed.  The scars cover less than one percent 
of the whole total body surface and less than one percent of 
exposed body surface  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
squamous cell carcinoma of the left ear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.118, Diagnostic Codes (DC) 7818, 7800, 7801, 7802, 7803, 
7804, 7805 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim for a compensable 
evaluation for residuals of squamous cell carcinoma, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claim for an increased rating, 
a November 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  An April 2006 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  

Further, in another case issued during the pendency of the 
appeal, the Court held that for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate his or her 
a claim: (1) the claimant must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores v. Peake, 21 Vet. 
App. 505 (2007).

Although the April 2006 notice sent in compliance with 
Dingess was not sent prior to the initial rating decision, 
and a VCAA notice sent specifically in compliance with 
Vazquez has not been furnished the veteran, the Board finds 
that despite any deficiency with respect to either content or 
timing of the notices, there is no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio, 
16 Vet. App. at 183.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that any error in a VCAA notice should be 
presumed prejudicial.  The claimant bears the burden of 
demonstrating such error.  VA then bears the burden of 
rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Given the actual notice to the veteran of the VCAA, the 
veteran's statements of record, and the development of the 
evidence, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  In this 
regard, in the initial November 2004 notice, the veteran was 
informed of the necessity of providing medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's life.  A June 2005 statement of the case provided 
the applicable diagnostic code under which the veteran is 
rated, and provided general notice of any criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result).  
The VCAA notice provided examples of pertinent medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  The veteran responded to such notice 
in such statements dated in February 2005 and June 2005.  In 
a statement dated in October 2005, the veteran attached 
medical evidence relevant to the criteria in this case, and 
in a November 2005 statement, the veteran indicated that he 
wanted his appeal "expedited" to the Board and that he had 
no further information to submit for this claim at that time. 

Thus, the Board finds that the purpose behind the VCAA notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence and has done so.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, supra (holding that although notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).   

The veteran's service medical records, VA treatment records 
and private treatment records have been obtained to the 
extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran was provided a VA examination in January 2005.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

B.  Law and Analysis 

As will be discussed in more detail below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for residuals of 
squamous cell carcinoma.  As such, the appeal must be denied.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. §  4.1 (2008); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Fenderson v. 
West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007)  In this case, consideration of staged 
ratings are appropriate.

The veteran's skin condition is currently rating under the 
provisions of Diagnostic Code 7818.  See 38 C.F.R. § 4.118 
(2008).  Under Diagnostic Code 7818, malignant skin growths 
are rated as disfigurement of the head, face, or neck (DC 
7800); scars (DC 7801-7805); or impairment of function.  See 
38 C.F.R. § 4.118, DC 7818 (2008).  A Note provides that if a 
skin malignancy requires therapy that is comparable to that 
used for systemic malignancies, i.e., systemic chemotherapy, 
X-ray therapy more extensive than to the skin, or surgery 
more extensive than wide local excision, a 100-percent 
evaluation will be assigned from the date of onset of 
treatment, and will continue, with a mandatory VA examination 
six months following the completion of such antineoplastic 
treatment, and any change in evaluation based upon that or 
any subsequent examination will be subject to the provisions 
of § 3.105(e) of this chapter.  If there has been no local 
recurrence or metastasis, evaluation will then be made on 
residuals.  If treatment is confined to the skin, the 
provisions for a 100- percent evaluation do not apply.  38 
C.F.R. § 4.118, Diagnostic Code 7818 and Note (2008).

Under Diagnostic Code 7800, disfigurement of the head, face 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheek, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
rating.  Note 1 to Code 7800 lists the eight characteristics 
of disfigurement, for purposes of evaluation under § 4.118: 
(1) scar 5 or more inches (13 or more cm.) in length; (2) 
scar at least one-quarter inch (0.6 cm.) wide at widest part; 
(3) surface contour of scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  See 38 C.F.R. § 4.118, DC 7800 (2008).

Other potentially applicable rating codes include Diagnostic 
Codes 7801, 7802, 7803, 7804, and 7805.  Under DC 7801, 
scars, other than head, face, or neck, that are deep or that 
caused limited motion warrant a 10 percent rating if the area 
or areas exceed 6 square inches (39 sq. cm).  In order for a 
20 percent rating to be warranted, the area or areas must 
exceed 12 square inches (77 square centimeters).  A deep scar 
is one associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).  Under 
DC 7802, scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion warrant a 10 
percent rating for area or areas of 144 square inches (929 
sq. cm.) or greater.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7802, Note (2) (2008).  Under DC 7803, 
a 10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar. 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) 
(2008).  Under 7804, a 10 percent rating is assigned for 
scars which are superficial and painful on examination. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Under 7805, 
scars may also be rated based on limitation of function of 
the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).  Diagnostic Codes 7806-7817 and 7819-7833 are not 
applicable to this case.

The Board notes that the Schedule for Rating Disabilities 
addressing the skin was amended regarding 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805, effective October 28, 2008.  See 
73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  However, these 
amendments are not applicable to this case because the 
veteran's claim was filed prior to the October 28, 2008 
effective date.

VA medical records from 2003 and 2004 indicate the veteran is 
periodically checked for squamous cell carcinoma but show no 
recurrence of the cancer.

In January 2005, the veteran was afforded a VA examination.  
The examiner noted the veteran's history of squamous cell 
carcinoma of the left ear as well as surgeries to remove the 
cancer in 1978, 2000, and 2003.  The examiner noted that the 
veteran currently had no cancer and received no treatment.  
The examiner further noted that the veteran was able to 
perform his job, had no difficulty in activities of daily 
living, including dressing, toileting and bathing, and was 
able to walk for 30 to 40 minutes without difficulty.  Upon 
examination, the examiner reported three healed surgical 
scars surrounding the veteran's left ear.  The first was 
located at the upper neck close to the left ear measuring .3 
x 3 cm.  The second was located at the anterior aspect of the 
left ear lobe measuring .1 x .3 cm.  The third was located at 
the occipital scalp area and measured .4 x .4 cm.  The 
examiner reported that all the scars were from removal of 
squamous cell carcinoma, showed a soft texture with a smooth 
surface, and showed no depression or elevation.  The examiner 
reported that all the scars were superficial, and had no soft 
tissue loss, no adherence to the underlying tissue, were 
stable, had no ulceration, no loss of skin covering, no 
evidence of inflammation and no pain to touch.  The examiner 
reported the colors of the scars to be close to the 
neighboring skin with no scar contracture, no keloid 
formation, no effect of the neck motion, and all the scars 
were localized.  The examiner stated that there were no other 
cancer lesions and that the scar lesions covered less than 
one percent of the whole total body surface and less than one 
percent of exposed body surface.  The examiner diagnosed 
status post surgical removal of squamous cell carcinoma of 
the skin, located at the left ear lobe, at the skin posterior 
to the left ear, and at the occipital scalp, with residual 
scars, no scar contracture, no pain to touch on the scars.

The Board finds that the veteran is not entitled to a 
compensable rating under DC 7800, 7801, 7802, 7803, 7804 or 
7805 because the residuals of the veteran's service-connected 
squamous cell carcinoma are manifested by scars that are not 
adherent, uneven, or exceed the measurements set forth in the 
code.  The veteran's scars are not deep, do not cause a 
limited range of motion, are not unstable, do not affect 
underlying tissue and are not painful or inflamed.  
Furthermore, the scars covered less than one percent of the 
whole total body surface and less than one percent of exposed 
body surface  See June 2005 VA examination.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  In this regard, while the veteran has reported 
that he was treated for malignant skin neoplasms and 
currently has residual scars on his left ear, he reported 
that he was able to perform his job.  See January 2005 VA 
examination.  The evidence of record does not indicate 
frequent  hospitalizations due to squamous cell carcinoma or 
the residuals thereof.  Therefore, he has not provided any 
persuasive evidence that this impairment is not contemplated 
by the current schedular standards which clearly show that 
the veteran does not have compensable residuals of his 
squamous cell carcinoma when the applicable legal criteria 
are applied.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the Board finds that because the VA examination 
indicates assignment of a 0 percent evaluation, the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable rating for residuals of squamous 
cell carcinoma.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

A compensable rating for residuals of squamous cell carcinoma 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


